EXHIBIT 2
2/24/2021                                          Yahoo Mail - PCSD Communication 1.12.2021




     PCSD Communication 1.12.2021

     From: Park City School District (communication@pcschools.us)

     To:     holly_mcclure88@yahoo.com

     Date: Tuesday, January 12, 2021, 11:04 AM MST




     January 12 2021

     Based on initial case counts following the return from Winter Break, Park City High School and Treasure
     Mountain Junior High will participate in remote learning from Wednesday, January 13, 2021 and will return to
     school for in person learning on or no later than Monday, January 25, 2021. Free all community testing is
     available at PCHS from 12:00 - 7:00 P.M. beginning on Tuesday, January 19, 2021. All secondary students and
     staff will participate in “Test to Stay” while transmission index remains high.

     Please enroll in “Test to Stay” when you receive the email which will provide additional information regarding
     student COVID19 testing.

     McPolin Elementary, Jeremy Ranch Elementary, Parley’s Park Elementary, Jeremy Ranch Elementary and
     Ecker Hill Middle School will remain open for In Person Learning.




                                                 Attached Files
       PCSD Announcement 1-12-21.pdf
       PCSD Announcement 1-12-21 (Spanish).pdf


       unsubscribe




                                                                                                                      1/1
January 12, 2021

Move to Remote Learning and Launch “Test To Stay” Program with Broad
Community Testing to Begin 1/19/2021

“Test To Stay” Program Roll Out at Park City High School and Treasure Mountain Junior
High School Following Brief Return to Remote Learning
January 12, 2021
Point of Contact: Mike Tanner, Chief Operating Officer, Park City School District
Mtanner@pcschools.us

Community Targeted Testing Event

Park City School District will soon be offering routine asymptomatic testing for COVID19
with the help of the Utah Department of Health’s mobile lab, TestUtah, beginning on
January 19, 2021.

The entire Park City community is invited to participate in this targeted testing event at the
Park City High School Kearns Campus in the Eccles Center Lobby Area.

TestUtah is confirmed to provide free, rapid (antigen) testing at Park City HS on:

- Tuesday, Jan. 19 (12:00 - 7:00pm)
- Monday, Jan. 25 (8:00am - 3:00pm)
- Tuesday, Jan. 26 (12:00 - 7:00pm)

The TestUtah event will launch a “Test To Stay” program at the Park City Schools. The
rapid testing program for secondary school (TMJH and PCHS) students and staff members
will help us identify positive cases and, in the long-term, keep our schools open.

Planning for this program began prior to winter break and continued on Monday, January
11, 2021 when we noted an increase in students reporting positive covid test results. The
program will continue through periods of high transmission of COVID19.
The testing will not be available for individuals who are experiencing symptoms.

If you are experiencing COVID symptoms: cough, shortness of breath, fever, sore throat,
fatigue, or loss of taste/smell, please contact your healthcare provider.

“Test To Stay” Program

As a part of the “Test To Stay” program, secondary school students and staff will participate
at least once every 14 days similar to the extracurricular and athletic “Test to Play” program
that is already in place at the high school. Students and staff members will receive a rapid
test from BinaxNow, and will have their results in 15 minutes. These rapid tests will only
require a slight swab in both nostrils as opposed to some more invasive testing.

Junior high and high school students will be able to swab themselves, and there are school
nurses, medical corps and educational volunteers on site to assist students and staff as
needed.

The “Test to Stay” program does require families to fill out consent forms and data is
shared with the UDOH through the redcap data portal. Test To Play has already become a
standard practice throughout the state, and “Test To Stay” has been broadly piloted across
Utah in November and December 2020 with success.

The goal in this proactive testing program is to detect asymptomatic positives sooner rather
than later to reduce/eliminate the spread of coronavirus in the secondary school
setting. With this particular rapid test, false positives are rare, and the tests are considered
to be 80 percent accurate.

Temporary Return to Remote Learning

At the moment, the Park City High School is in the midst of a rise in positive covid cases,
and will likely move to remote learning for a period of ten-days as soon as Wednesday,
January 13, 2021 returning to in person learning no later than Monday, January 25,
2021. This is not a recommendation that we take lightly. Treasure Mountain Junior High
and Park City High School will utilize remote learning not because schools are the main
driver of our new infections, but because the levels of community transmission warrant
extra measures to keep our students, staff, and their families safe. Schools alone cannot
bear this burden — we must all take personal responsibility to keep this virus from
spreading in any way that we can.

The current data shows this is clearly the right move for Park City High School in particular,
but also to ensure we slow any spread of the virus at Treasure Mountain Junior High
School which has a large number of students who access courses at the high school daily.
It’s clear that we are seeing a post-holiday surge, and we wish to isolate and mitigate the
spread throughout the school community at a time where vaccinations for educators will be
rolled out as early as this week in collaboration with the Summit County Health Department
and Park City Hospital.

Using a variety of mitigation strategies, schools have safely remained open for this first half
of the school year. With this brief pause and reset along with robust testing upon return to
in person learning, we are creating conditions for student success.

None of the decisions our community has had to make this year have been easy or made
lightly, but they have been made with the best interest of the school community in mind.
